DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, it is unclear what is meant by “wherein the adjusting circuit comprises a direct current voltage adjusting part that adjusts a direct current voltage applied to the piezoelectric element” as the parent claims only refer to piezoelectric elements for the power-generating component. It is therefore unclear how or why a voltage is being applied to the piezoelectric element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay et al. (GB 2516806).
With respect to claim 1, Kay et al. discloses a valve device (Fig 6) comprising: an actuator including a housing part (item 45), and a movable part (item 41) housed in the housing part and driven by a driving fluid to move a valve element in a closing direction or an opening direction ; a spring member that presses the movable part in a direction against a driving force of the driving fluid (page 16, lines 10-22); and a power-generating and vibration-damping unit (item 40) that uses a piezoelectric effect of a piezoelectric element to exercise a power generation function of converting a vibration generated in a vibration system by an activation of the actuator into electric power (page 16, lines 10-22), and a vibration-damping function of suppressing a vibration applied to a device (this is merely a desired effect and does not further limit the structural features of the device).
With respect to claim 2, Kay et al. discloses the valve device according to claim 1, further comprising: an adjusting circuit formed so that dynamic characteristics of the vibration system can be controlled in accordance with a vibration applied from the outside of the device (page 16, lines 10-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. in view of Ide et al. (US 2012/0280596).
With respect to claim 4, Kay et al. discloses the valve device according to claim 1.
Kay et al. does not disclose that a vibration system of the power-generating and vibration-damping unit comprises an elastic deformation part having a cantilevered shape with one end side thereof fixed to the housing part and the other end side thereof being a free end, and a mass part provided to the other end side of the deformation part, the elastic deformation part including a piezoelectric element that reciprocally converts a deformation amount of the elastic deformation part and electric power.
Ide et al. teaches a piezoelectric power-generating device (Fig 1A) in which a vibration system of the power-generating and vibration-damping unit comprises an elastic deformation part having a cantilevered shape with one end side thereof fixed to the housing part (item 102) and the other end side thereof being a free end (Fig 1A), and a mass part (item 106) provided to the other end side of the deformation part (Fig 1A), the elastic deformation part including a piezoelectric element that reciprocally converts a deformation amount of the elastic deformation part and electric power (Paragraph 67).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the cantilevered vibration system and mass part of Ide et al. with the valve device of Kay et al. for the benefit of providing a more easily repeatable deformation (Paragraph 67 of Ide et al.). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the power-generating unit is in an interior of the actuator, and the elastic deformation part is formed into an annular shape or an arc shape along an outer contour of the movable part” in combination with the remaining elements of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837